FILED
                            NOT FOR PUBLICATION                             MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KENYA GAYLES,                                    No. 10-15696

               Petitioner - Appellant,           D.C. No. 2:08-cv-02774-GEB-
                                                 EFB
  v.

D. K. SISTO,                                     MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                             Submitted April 20, 2011 **


Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       California state parolee Kenya Gayles appeals pro se from the district court’s

order dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under

28 U.S.C. § 2253, and dismiss the appeal as moot.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Contending that an allegedly improper 2006 disciplinary action made it

more likely that he would be denied parole, Gayles sought expungement of the

disciplinary action against him. While his appeal was pending, Gales was released

from state custody. Since Gales has been released on parole, his petition is moot.

See Munoz v. Rowland, 104 F.3d 1096, 1097-98 (9th Cir. 1997). All pending

motions are denied as moot.

      DISMISSED.




                                         2                                   10-15696